971 So. 2d 252 (2008)
Terry Lynn ROUTON, as the Personal Representative of the Estate of Jay Kip Routon, Appellant,
v.
PBS & J CONSTRUCTION SERVICES, INC.; Hubbard Construction Co.; and J.W. Conner & Sons, Inc., Appellees.
No. 2D05-4249.
District Court of Appeal of Florida, Second District.
January 4, 2008.
Richard C. Alvarez and Anthony Garcia of Alvarez Garcia, Tampa, for Appellant.
Michael G. Tanner and Dominic C. MacKenzie of Holland & Knight LLP, Jacksonville, for Appellee PBS & J Construction.
No appearance for Appellees Hubbard Construction Co. and J.W. Conner & Sons, Inc.
SALCINES, Judge.
Terry Lynn Routon, as personal representative of the Estate of Jay Kip Routon, appeals the trial court order which entered a final summary judgment in favor of PBS & J Construction Services, Inc. The trial court concluded that PBS & J Construction was an agent of the Florida Department of Transportation and was entitled to sovereign immunity pursuant to section 768.28, Florida Statutes (2001, 2003). After a thorough review of the entire record before us in this tragic case, we are compelled *253 to agree with the circuit court that there is no material issue of fact that PBS & J was an agent of the Department, and there is no evidence of intentional misconduct or gross negligence. Accordingly, we affirm the trial court's final judgment.
Affirmed.
KELLY and WALLACE, JJ., Concur.